DETAILED ACTION
Status of Claims:  
Claims 1-6, 8-14 and 16-20 are pending.
Claims 1-6, 8, 10-14, 16-17 and 19-20 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.

Response to Arguments
Applicant's arguments filed May 12, 2021 have been fully considered but they are not persuasive. 

Applicant reiterates the arguments submitted Dec. 23, 2020 that Forbes teaches away from the foldability and compressibility of the claimed invention because Forbes requires the clarifier to be formed of a rigid material and thus one of ordinary skill in the art would never look to other prior art for a collapsible or flexible clarifier as claimed. Applicant alleges that the conclusion that is reached from the 

Applicant argues that Rebori fails to show a “non-rigid clarifier” and “a reactor module” is not the equivalent of a “clarifier” and Rebori does not teach the clarifier configurations directed to the clarifier bottom opening diameter, the aerator positioning and the clarifier adapted to maintain the liquor in a quiescent state.  Applicant further argues that Rebori is not analogous art because Rebori In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992); in this case, Rebori is in the field of applicant’s endeavor of wastewater treatment to convert a septic tank with an insertable treatment element, and thus an inventor seeking to solve the problem of providing a converted septic tank without excavation and lawn/landscape damage would look to Rebori). Additionally, Rebori is not relied on to teach the limitations directed to the clarifier bottom opening diameter, the aerator positioning and the clarifier adapted to maintain the liquor in a quiescent state; these limitations are instead taught by Forbes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, 11-13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. (US 5,162,083 A, as cited in the IDS) in view of Rebori (US 6,554,996 B1, as cited in the IDS).

Regarding claim 1, Forbes teaches an apparatus for converting a septic tank into an aerobic treatment system for treating liquor containing biodegradable waste (see Fig. 1), the septic tank having 
a clarifier (a clarifier insert 20), said clarifier having an opening at a top thereof and an opening at a bottom thereof (the opening which is formed by the vertical portion 22 near flanges 15 and the inlet 21 at the opening which is formed by the vertical portion 22) (see Fig. 1 and 3), said opening at the bottom of said clarifier having a diameter less than a diameter of the opening at the top of said clarifier (the portions 23 are inwardly tapering and portion 24 is sharply tapered, therefore the inlet 21 diameter will be less than the diameter of the opening formed by the vertical portion 22 which is near flanges 15) (see col. 5, lines 22 and 58), said clarifier adapted to maintain the liquor therein in a quiescent state (quiescent conditions to exist inside the clarifier insert 20) (see col. 5, lines 31-32); 
an aerator, said aerator adapted to be positioned exterior of said clarifier between the wall of said clarifier and a wall of the septic tank (an aeration system 25 is operably connected to air inlet line 13 and directs incoming air to a pair of air diffuser risers 26 thence to their respective air diffuser bar assemblies 27, see Fig. 1-2 for positioning of the air diffuser bar assemblies 27) (see col. 4, lines 17-21); and 
an air pump connected to said aerator so as to pass air to said aerator (a remotely located compressor (not shown) provides supply air to air inlet line 13) (see col. 7, lines 43-44 and col. 4, lines 17-19).

Rebori teaches an apparatus for converting a septic tank into an aerobic treatment system for treating liquor containing biodegradable waste (see col. 1, line 66 to col. 2, line 2), the septic tank having an opening at a top thereof, the opening having a width or a diameter substantially less than a width or diameter of a remainder of the septic tank, the septic tank having a wastewater inlet pipe and an effluent outlet pipe (a septic tank 10 with a man hole 18, influent pipe 22 and effluent pipe 26, where the man hole 18 is depicted to have a width or a diameter substantially less than a width or diameter of the septic tank 10, and where the limitations “substantially less” is broadly interpreted to require any relative dimensions of tank top opening to septic tank which is similar to that suggested by Fig. 1 of the instant disclosure) (see Rebori, Fig. 1), the apparatus comprising: a non-rigid treatment element having a collapsible or flexible wall which allows said non-rigid treatment element to fold or compress in order to pass through the opening of the septic tank and to unfold upon entry into the septic tank (a collapsible reactor module that is capable of being folded to pass through the opening in the cover of a septic tank and unfolded to provide a reactor chamber supported within the septic tank; the limitation “non-rigid” is broadly interpreted to be taught by a clarifier having a collapsible or flexible wall which allows said clarifier to fold or compress) (see col. 2, lines 3-6), and an aerator having a size suitable for passing through the opening of the septic tank (an aerator 70 is depicted to be narrower in diameter than the man hole 18 and therefore the aerator is interpreted to have the claimed feature) (see Fig. 1).


Regarding claim 2, Forbes, as modified by Rebori, teaches the apparatus of claim 1, said non-rigid clarifier having an aperture formed in the wall thereof, said aperture receiving the effluent outlet pipe therein such that the effluent outlet pipe opens to an interior of said non-rigid clarifier (the aperture of vertical portion 22 in which first coupling 36 is located) (see Forbes, Fig. 1).

Regarding claim 3, Forbes, as modified by Rebori, teaches the apparatus of claim 1, the wall of said non-rigid clarifier being spaced from an end of said wastewater inlet pipe (the outlet end of influent line 16 is spaced apart from the vertical portion 22 of the clarifier insert 20) (see Forbes, Fig. 2).

Regarding claim 4, Forbes, as modified by Rebori, teaches the apparatus of claim 1, the liquor in the septic tank having a top surface, said clarifier positionable such that the top of said clarifier resides above the top surface of the liquor, the bottom of said clarifier being positionable below the top surface of the liquor (see Forbes, Fig. 1 and 3).

Regarding claim 8 Forbes, as modified by Rebori, teaches the apparatus of claim 1, said non-rigid clarifier having a truncated conical configuration (the clarifier insert 20 has a generally downwardly conical shape) (see Forbes, col. 4, lines 38-39 and Fig. 1).

Regarding claim 11, Forbes teaches a wastewater treatment system comprising: 
a septic tank having an opening at a top thereof, the opening having a width or a diameter substantially less than a width or diameter of a remainder of said septic tank, said septic tank having an interior volume surrounded by a wall, said septic tank having a wastewater inlet pipe and an effluent outlet pipe (an old septic tank 11 with walls 11A, inspection ports having inspection port covers 19 on the lid 12, an influent line 16 and a horizontal piping 35, where the inspection port of the inspection riser 17 is depicted to have a width or a diameter substantially less than a width or diameter of the septic tank 11, and where the limitations “substantially less” is broadly interpreted to require any relative dimensions of tank top opening to septic tank which is similar to that suggested by Fig. 1 of the instant disclosure) (see Fig. 1; col. 4, lines 26-29); 
a clarifier (a clarifier insert 20), said clarifier having an opening at a top thereof and an opening at a bottom thereof (the opening which is formed by the vertical portion 22 near flanges 15 and the inlet 21 at the opening which is formed by the vertical portion 22) (see Fig. 1 and 3), said opening at the bottom having a diameter less than a diameter of the opening at the top of said clarifier (the portions 23 are inwardly tapering and portion 24 is sharply tapered, therefore the inlet 21 diameter will be less than the diameter of the opening formed by the vertical portion 22 which is near flanges 15) (see col. 5, lines 22 and 58), said clarifier adapted to maintain the liquor therein in a quiescent state (quiescent conditions to exist inside the clarifier insert 20) (see col. 5, lines 31-32);
an aerator, said aerator adaptable to be positioned between the wall of said clarifier and the wall of said septic tank (an aeration system 25 is operably connected to air inlet line 13 and directs 
an air pump connected to said aerator so as to pass air to said aerator (a remotely located compressor (not shown) provides supply air to air inlet line 13) (see col. 7, lines 43-44 and col. 4, lines 17-19).
Forbes does not explicitly teach the clarifier being non-rigid and having a compressible or flexible wall which allows said non-rigid clarifier to fold or compress to pass through the aforementioned substantially smaller opening of said septic tank (the limitation “non-rigid” is broadly interpreted to be taught by a clarifier having a collapsible or flexible wall which allows said clarifier to fold or compress), and to unfold or decompress upon entry into said septic tank, and the aerator having a size suitable for passing through the aforementioned substantially smaller opening of the septic tank.
Rebori teaches an apparatus for converting a septic tank into an aerobic treatment system for treating liquor containing biodegradable waste (see col. 1, line 66 to col. 2, line 2), the septic tank having an opening at a top thereof, the opening having a width or a diameter substantially less than a width or diameter of a remainder of said septic tank, said septic tank having a wastewater inlet pipe and an effluent outlet pipe (a septic tank 10 with a man hole 18, influent pipe 22 and effluent pipe 26, where the man hole 18 is depicted to have a width or a diameter substantially less than a width or diameter of the septic tank 10, and where the limitations “substantially less” is broadly interpreted to require any relative dimensions of tank top opening to septic tank which is similar to that suggested by Fig. 1 of the instant disclosure) (see Rebori, Fig. 1), the apparatus comprising: a non-rigid treatment element having a compressible or flexible wall which allows said non-rigid clarifier to fold or compress to pass through the opening of said septic tank and to unfold or decompress upon entry into said septic tank (a collapsible reactor module that is capable of being folded to pass through the opening in the cover of a septic tank and unfolded to provide a reactor chamber supported within the septic tank; the limitation “non-rigid” 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the clarifier of Forbes to be non-rigid and have a collapsible or flexible wall and an aerator which both are able to pass through the aforementioned substantially smaller opening of a septic tank as taught by Rebori because having the Rebori function to install a treatment element through the opening of the top of an existing septic tank does not require costly excavation equipment and does not damage a yard to achieve conversion of a septic tank into an aerobic treatment system (see Rebori, col. 1, lines 45-47 and 58). 

Regarding claim 12, Forbes, as modified by Rebori, teaches the wastewater treatment system of claim 11, said non-rigid clarifier having an aperture formed in the wall thereof, said aperture receiving the effluent outlet pipe therein such that the effluent outlet pipe opens to an interior of said non-rigid clarifier (the aperture of vertical portion 22 in which first coupling 36 is located) (see Forbes, Fig. 1).

Regarding claim 13, Forbes, as modified by Rebori, teaches the wastewater treatment system of claim 11, the wall of said non-rigid clarifier being spaced from an end of said wastewater inlet pipe (the outlet end of influent line 16 is spaced apart from the vertical portion 22 of the clarifier insert 20) (see Forbes, Fig. 2).

Regarding claim 17, Forbes, as modified by Rebori, teaches the wastewater treatment system of claim 11, said non-rigid clarifier having a truncated conical configuration (the clarifier insert 20 has a generally downwardly conical shape) (see Forbes, col. 4, lines 38-39 and Fig. 1).

Regarding claim 20, Forbes, as modified by Rebori, teaches the wastewater treatment system of claim 11, said septic tank having a bottom, said aerator positioned at the bottom of said septic tank, the bottom of said non-rigid clarifier being spaced above the bottom of said septic tank (see Forbes, Fig. 1 and 3).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. (US 5,162,083 A, as cited in the IDS) and Rebori (US 6,554,996 B1, as cited in the IDS) as applied to claims 1 and 4 above, and further in view of Sparham et al. (US 3,923,649 A).

Regarding claim 5, Forbes, as modified by Rebori, teaches the apparatus of claim 4.
Forbes, as modified by Rebori, does not explicitly teach said non-rigid clarifier having at least one float connected thereto, the float causing the clarifier to float in the liquor within the septic tank.
Sparham teaches an apparatus for converting a tank into a treatment system for treating liquor (floating in a pond or lagoon a tertiary treatment mechanism) (see col. 1, lines 35-38), the apparatus comprising a clarifier, the liquor in the tank having a top surface, said clarifier positionable such that the top of said clarifier resides above the top surface of the liquor, the bottom of the clarifier being positionable below the top surface of the liquor, said clarifier having at least one float connected thereto, the float causing the clarifier to float in the liquor within the tank (a clarifier apparatus 52 is floated upon the water in a basin or pond 50 with the top of a frame 60 above the pond level 89 and the bottom of the frame 60 below the pond level 89; the chambers 66 provided between the inner wall 62 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the non-rigid clarifier of Forbes, as modified by Rebori, to have at least one float connected thereto as taught by Sparham because the floats enable the converted septic tank to have constant operating characteristics without regard to the level of water (see Sparham, col. 2, lines 9-14) and the floats achieve predictable results to achieve positioning of the non-rigid clarifier as required in claim 4, upon which claim 5 depends. 

Regarding claim 6, Forbes, as modified by Rebori and Sparham, teaches the apparatus of claim 5, said at least one float comprising a plurality of floats arranged in spaced relationship around said non-rigid clarifier (the two chambers 66) (see Sparham, Fig. 7 and col. 6, lines 52-53).

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. (US 5,162,083 A, as cited in the IDS) and Rebori (US 6,554,996 B1, as cited in the IDS) as applied to claims 1, 4 and 11 above, and further in view of Drewery (US 6,096,203 A, as cited in the IDS).

Regarding claim 9, Forbes, as modified by Rebori, teaches the apparatus of claim 1, said aerator comprising: 
a diffuser;
a tube connected to said diffuser and to said air pump (air diffuser bar assemblies 27 are connected to respective air diffuser risers 26, air inlet line 13 and the remotely located compressor) (see Forbes, col. 4, lines 18-21 and col. 7, lines 43-44) (the aerator 70 includes an air line 72 that extends 
an anchor connected to said diffuser (the diffuser bars 27 are attached to short conduit portions 41 which terminate in stabilizing blocks 42) (see Forbes, col. 6, lines 57-59).
Forbes, as modified by Rebori, does not explicitly teach that the diffuser is ceramic. 
Drewery teaches an apparatus (a wastewater treatment system 10) comprising an aerator (an aerator assembly 36), said aerator adapted to be positioned between the wall of a clarifier and a wall of a tank, the clarifier and aerator being positioned in the tank (the aerator assembly 36 is positioned between the wall of the clarifier compartment 24 and the wall of the tank 12) (see Fig. 3), said aerator comprising: a ceramic diffuser (the diffuser assembly 52, 128 of the aerator assembly 36 has a diffuser 208 with a configuration of a porous ceramic diffuser) (see col. 6, lines 16-17; col. 10, lines 30-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the diffuser of Forbes to be a ceramic diffuser as taught by Drewery because the air bubbles produced by such a ceramic diffuser hastens the treatment process (see Drewery, col. 1, lines 51-52).

Regarding claim 10, Forbes, as modified by Rebori and Drewery, teaches the apparatus of claim 9, said air pump positioned exterior of the septic tank away from said non-rigid clarifier (a remotely located compressor (not shown) provides supply air to the air inlet line 13, where the air supply point to the air inlet line 13 is depicted in Fig. 1 of Forbes to be positioned exterior of the septic tank away from said clarifier, and thus the compressor is also positioned exterior of the septic tank away from said clarifier) (see Forbes, col. 7, lines 43-44 and col. 4, lines 17-19).
Forbes, as modified by Rebori and Drewery, teaches said tube extending through the opening of the septic tank (see Rebori, Fig. 1 where the air line 72 extends through the man hole 18), however 
Drewery further teaches the aerator comprising a tube connected to said ceramic diffuser and to said air pump, said tube being flexible so as to extend through the opening of the septic tank (the aerator assembly 36 includes an air inlet 48, a conduit 50 and a diffuser assembly 52; the conduit 50 can be flexible entirely along its length partially flexible and partially rigid; the flexibility facilitates the ability to pull the diffuser assembly upwardly and outwardly through access opening 18) (see col. 6, lines 16-17 and 26-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tube of the aerator to be flexible so as to extend through the opening of the septic tank as further taught by Drewery because such an aerator tube is easier to transport, store and replace (see Drewery, col. 6, lines 32-33).

Regarding claim 18, Forbes, as modified by Rebori, teaches the wastewater treatment system of claim 11, said aerator said aerator comprising: 
a diffuser;
a tube connected to said diffuser and to said air pump (air diffuser bar assemblies 27 are connected to respective air diffuser risers 26, air inlet line 13 and the remotely located compressor) (see Forbes, col. 4, lines 18-21 and col. 7, lines 43-44) (the aerator 70 includes an air line 72 that extends through the draft tube 50 and a second end 76 that is in communication with a suitable blower device 78) (see Rebori, col. 3, line 66 to col. 4, line 4); and 
an anchor connected to said diffuser (the diffuser bars 27 are attached to short conduit portions 41 which terminate in stabilizing blocks 42) (see Forbes, col. 6, lines 57-59).
Forbes, as modified by Rebori, does not explicitly teach that the diffuser is ceramic. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the diffuser of Forbes to be a ceramic diffuser as taught by Drewery because the air bubbles produced by such a ceramic diffuser hastens the treatment process (see Drewery, col. 1, lines 51-52).

Regarding claim 19, Forbes, as modified by Rebori and Drewery, teaches the wastewater treatment system of claim 18, said air pump positioned exterior of said septic tank away from said non-rigid clarifier (a remotely located compressor (not shown) provides supply air to the air inlet line 13, where the air supply point to the air inlet line 13 is depicted in Fig. 1 of Forbes to be positioned exterior of the septic tank away from said clarifier, and thus the compressor is also positioned exterior of the septic tank away from said clarifier) (see Forbes, col. 7, lines 43-44 and col. 4, lines 17-19).
Forbes, as modified by Rebori and Drewery, teaches said tube extending through the opening of the septic tank (see Rebori, Fig. 1 where the air line 72 extends through the man hole 18), however Forbes, as modified by Rebori and Drewery, does not explicitly teach said tube being flexible so as to extend through said opening of said septic tank.
Drewery further teaches the aerator comprising a tubing connected to said ceramic diffuser and to said air pump, said tubing being flexible so as to extend through said opening of said septic tank (the aerator assembly 36 includes an air inlet 48, a conduit 50 and a diffuser assembly 52; the conduit 50 can be flexible entirely along its length partially flexible and partially rigid; the flexibility facilitates the ability 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tube of the aerator to be flexible so as to extend through the opening of the septic tank as further taught by Drewery because such an aerator tube is easier to transport, store and replace (see Drewery, col. 6, lines 32-33).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. (US 5,162,083 A, as cited in the IDS) in view of Rebori (US 6,554,996 B1, as cited in the IDS) and Sparham et al. (US 3,923,649 A).

Regarding claim 14, Forbes teaches a wastewater treatment system comprising: 
a septic tank having an opening at a top thereof, the opening having a width or a diameter substantially less than a width or diameter of a remainder of said septic tank, said septic tank having an interior volume surrounded by a wall, said septic tank having a wastewater inlet pipe and an effluent outlet pipe (an old septic tank 11 with walls 11A, inspection ports having inspection port covers 19 on the lid 12, an influent line 16 and a horizontal piping 35, where the inspection port of the inspection riser 17 is depicted to have a width or a diameter substantially less than a width or diameter of the septic tank 11, and where the limitations “substantially less” is broadly interpreted to require any relative dimensions of tank top opening to septic tank which is similar to that suggested by Fig. 1 of the instant disclosure) (see Fig. 1; col. 4, lines 26-29); 
a clarifier (a clarifier insert 20), said clarifier having an opening at a top thereof and an opening at a bottom thereof (the opening which is formed by the vertical portion 22 near flanges 15 and the inlet 21 at the opening which is formed by the vertical portion 22) (see Fig. 1 and 3), said opening at the 
an aerator, said aerator positioned exterior of said clarifier between the wall of said clarifier and the wall of said septic tank (an aeration system 25 is operably connected to air inlet line 13 and directs incoming air to a pair of air diffuser risers 26 thence to their respective air diffuser bar assemblies 27, see Fig. 1-2 for positioning of the air diffuser bar assemblies 27) (see col. 4, lines 17-21); and 
an air pump connected to said aerator so as to pass air to said aerator (a remotely located compressor (not shown) provides supply air to air inlet line 13) (see col. 7, lines 43-44 and col. 4, lines 17-19), said septic tank having the liquor therein, the liquor having a top surface within said septic tank, said clarifier positioned such that the top of said clarifier resides above the top surface of the liquor, the bottom of said clarifier being positioned below the top surface of the liquor (see Fig. 1 and 3).
Forbes does not explicitly teach the clarifier being non-rigid and having a compressible or flexible wall which allows said non-rigid clarifier to fold or compress to pass through the aforementioned substantially smaller opening of said septic tank and to unfold or decompress upon entry into said septic tank (the limitation “non-rigid” is broadly interpreted to be taught by a clarifier having a collapsible or flexible wall which allows said clarifier to fold or compress), and the aerator having a size suitable for passing through the aforementioned substantially smaller opening of the septic tank.
Rebori teaches an apparatus for converting a septic tank into an aerobic treatment system for treating liquor containing biodegradable waste (see col. 1, line 66 to col. 2, line 2), the septic tank having an opening at a top thereof, the opening having a width or a diameter substantially less than a width or diameter of a remainder of said septic tank, the septic tank having a wastewater inlet pipe and an 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the clarifier of Forbes to be non-rigid and have a collapsible or flexible wall and an aerator which both are able to pass through the aforementioned substantially smaller opening of a septic tank as taught by Rebori because having the Rebori function to install a treatment element through the opening of the top of an existing septic tank does not require costly excavation equipment and does not damage a yard to achieve conversion of a septic tank into an aerobic treatment system (see Rebori, col. 1, lines 45-47 and 58). 
Forbes, as modified by Rebori, does not explicitly teach said non-rigid clarifier having at least one float connected thereto, the float causing said non-rigid clarifier to float in the liquor of said septic tank.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the non-rigid clarifier of Forbes, as modified by Rebori, to have at least one float connected thereto as taught by Sparham because the floats enable the septic tank to have constant operating characteristics without regard to the level of water (see Sparham, col. 2, lines 9-14) and the floats achieve predictable results to achieve positioning of the clarifier as required in claim 14, upon which claim 15 depends. 

Regarding claim 16, Forbes, as modified by Rebori and Sparham, teaches the wastewater treatment system of claim 14, said at least one float comprising a plurality of floats arranged in spaced relationship around said non-rigid clarifier (the two chambers 66) (see Sparham, Fig. 7 and col. 6, lines 52-53).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        





/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        June 7, 2021